Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-10, there is no cited art that discloses a drive-sense circuit (DCS), memory and a processing instructions of the memory to provide the functionality as recited in claim 1 and wherein the DSC is configured to:
	“provide the drive signal to a first coil via a single line and via a resonating capacitor and simultaneously to sense the drive signal via the single line, wherein, based on the first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil, the drive signal is operative to transfer power wirelessly from the first coil to the second coil, wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another device to the device via the electromagnetic coupling between the first coil and the second coil; and
 generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal” (Examiner’s emphasis).
There is no cited art that discloses the DSC operating as claimed and further providing the operation of “simultaneously” sensing “the drive signal via the single line” 
Using independent claim 1 as an example, the Applicant claims subject matter limitations, among additional subject matter limitations, including a drive-sense circuit (DSC) operably coupled to receive a reference signal and to generate a drive signal based on the reference signal, wherein, when enabled, the DSC operably coupled and configured to: provide the drive signal to a first coil via a single line and via a resonating capacitor and simultaneously to sense the drive signal via the single line, wherein, based on the first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil, the drive signal is operative to transfer power wirelessly from the first coil to the second coil, wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another device to the device via the electromagnetic coupling between the first coil and the second coil; and generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal. 
The Applicant's DSC is configured to provide the drive signal to a first coil via a single line and via a resonating capacitor and simultaneously to sense the drive signal via the single line. 
In contradistinction, in Tsai, the driving of the drive signals from the ‘power driver units 110A and 110B’ is via two different lines provided from the ‘power driver units 110A and 110B’ that respectively couple to first respective terminals of ‘the resonant capacitor 116 and the supplying-end coil 118’. Also, the sensing of the current through the ‘the resonant capacitor 116 and the supplying-end coil 118’ is performed by the ‘current sensing element 102’ via a third line that connects between the second terminal of ‘the resonant capacitor 116’ and the second terminal of ‘the supplying-end coil 118’” (Examiner’s bold).

According to Applicant’s above argument “a single line” provides the current that is both sensed and driven simultaneously using only one single line.  There may be no other connected driving wires and/or sensing wires connected to the single wire.  Rather, both operations must be carried out at the single wire and only by the single wire.  Thus, the sensing and driving must be provided directly via the single wire.  No cited art discloses both the sensing and driving occurring using only single line and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849